DETAILED ACTION
This is an Office action based on application number 16/605,703 filed 16 October 2019, which is a national stage entry of PCT/IB2018/052695 filed 18 April 2018, which claims priority to US Provisional Application No. 62/488,257 filed 21 April 2017. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “wherein the adhesive composition comprises 0.2-20 weight % of copolymeric additive” in lines 1-2. It is unclear if said “copolymeric additive” is the same as the copolymeric additive recited by claim 1. For the purpose of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (WIPO International Publication No. WO 2014/129347 A1 with citations taken from the provided machine translation) (Sato).

Regarding instant claim 19, Sato discloses a curable resin composition containing a block copolymer having an isobutylene polymer block (paragraph [0007]). Sato further discloses that said block copolymer comprises a polysiloxane block 
	Sato further discloses that the isobutylene-based polymer is diallyl-terminated (paragraph [0044]), which is construed to meet the requisite unsaturated polyisobutylene.
	Sato further discloses that the polysiloxane block comprises a terminal reactive group inclusive of a silicon atom-bonded hydrogen atom (paragraph [0034]), which is construed to meet the claimed hydridosilane-functional polysiloxane.

Regarding instant claim 20, Sato further discloses that the composition is a curable resin composition containing a block copolymer (paragraph [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent Application Publication No. US 2014/0217621 A1) (Yoo) in view of Sato et al. (WIPO International Publication No. WO 2014/129347 A1 with citations taken from the provided machine translation) (Sato).

Regarding instant claim 1, reference is made to FIG. 1 of Yoo, reproduced below:

    PNG
    media_image1.png
    126
    376
    media_image1.png
    Greyscale

	Yoo discloses an encapsulating film comprising a second layer <11> disposed on one surface of a first layer <12> (paragraph [0007]).
	Yoo further discloses that said second layer is composed of the same components as the first layer, and that the second layer includes a curable resin composition (paragraph [0040]). Such a disclosure is construed to obviate a second layer comprised of those components that make up the first layer in addition to a curable resin composition. Yoo further discloses that when said curable resin composition is included into the second layer, said layer may be a hot-melt type adhesive layer that exhibits pressure-sensitive adhesive properties when melted (paragraph [0040]).
Yoo further discloses that the first layer includes a polyisobutene resin selected from a homopolymer of an isobutylene monomer or a copolymer prepared by copolymerizing another monomer which can be polymerized with an isobutylene monomer (paragraph [0021]). Such a disclosure is construed to encompass, within its scope, a second layer comprised of at least polyisobutylene-containing polymer.
	Yoo further discloses that the encapsulating film encapsulates and protects various targets inclusive of an OLED (paragraph [0077]).

	However, Sato discloses a composition having excellent adhesion, good transparency, and high reflective index such that it can be suitably used as a composition for encapsulating an optical semiconductor inclusive of an LED and an organic electroluminescent element (paragraph [0056]).
	Sato discloses that said composition is a curable resin composition containing a block copolymer having an isobutylene polymer block (paragraph [0007]). Sato further discloses that said block copolymer comprises a polysiloxane block (paragraph [0034]), which is construed to meet the requisite polyisobutylene-polysiloxane copolymer.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to replace the curable resin composition of Yoo with the composition formed from the reaction of the organopolysiloxane and curable resin of Sato. The motivation for doing so would have been that the composition of Sato has excellent adhesion, good transparency, and high reflective index such that it can be suitably used as a composition for encapsulating an optical semiconductor inclusive of an LED and an organic electroluminescent element.
	As to the specifically claimed “barrier adhesive” recited by the claim, the prior art combination discloses a composition that exhibits adhesive properties, as cited above. The use of such a composition as a “barrier adhesive” is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
	Therefore, it would have been obvious to combine Sato with Yoo to obtain the invention as specified by the instant claim.

Regarding instant claim 2, the prior art combination does not explicitly disclose that the entirety of the adhesive composition is optically clear.
	However, Sato discloses that good transparency is desired for a composition used to encapsulate an optical semiconductor (paragraph [0056]).
	Furthermore, the prior art combination discloses the barrier adhesive comprising at least one polyisobutylene-containing polymer and a copolymer additive comprising a polyisobutylene-polysiloxane copolymer, as required by the claims. Therefore, one of ordinary skill in the art would necessarily conclude that the prior art combination is necessarily inclusive of an embodiment that is substantially identical of the claims, which includes an optically clear embodiment. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).


Regarding instant claim 3, Sato further discloses that the isobutylene-based polymer is diallyl-terminated (paragraph [0044]), which is construed to meet the requisite unsaturated polyisobutylene.
	Sato further discloses that the polysiloxane block comprises a terminal reactive group inclusive of a silicon atom-bonded hydrogen atom (paragraph [0034]), which is construed to meet the claimed hydridosilane-functional polysiloxane.

Regarding instant claim 4, Sato further discloses that the polysiloxane block is inclusive of those having dialkyl groups, diaryl groups, arylalkyl groups, and combinations thereof (paragraphs [0037-0038]).

Regarding instant claim 5, Sato discloses that the composition is a curable resin composition containing a block copolymer (paragraph [0007]).

Regarding instant claim 7, Yoo further discloses that the first layer includes a polyisobutene resin selected from a homopolymer of an isobutylene monomer or a copolymer prepared by copolymerizing another monomer which can be polymerized with an isobutylene monomer (paragraph [0021]). Such a disclosure is construed to 

Regarding instant claim 8, Yoo further discloses that the first layer includes a polyisobutene resin selected from a homopolymer of an isobutylene monomer or a copolymer prepared by copolymerizing another monomer which can be polymerized with an isobutylene monomer (paragraph [0021]). Such a disclosure is construed to encompass, within its scope, a second layer comprised of at least polyisobutylene-containing polymer. Furthermore, the above disclosure is construed to infer that mixture of an isobutylene homopolymer and an isobutyene-containing copolymer is encompassed by the scope of the prior art reference.

Regarding instant claim 9, Yoo further discloses that the first layer includes a tackifier (paragraph [0038]); therefore, as Yoo discloses that the second layer comprises the same elements as the first layer (paragraph [0040]), Yoo is construed to disclose an adhesive layer comprising a tackifer.

Regarding instant claim 10, the prior art combination does not explicitly disclose the amount of a curable resin composition that is construed to read on the recited copolymeric additive. However, as cited above, Sato discloses a composition having excellent adhesion, good transparency, and high reflective index such that it can be suitably used as a composition for encapsulating an optical semiconductor inclusive of an LED and an organic electroluminescent element (paragraph [0056]). Sato discloses 
Since the instant specification is silent to unexpected results, the specific amount of curable resin is not considered to confer patentability to the claims. As the properties of adhesion, transparency, and reflective index are variables that can be modified, among others, by the inclusion of an amount of curable resin, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of curable resin in the prior art combiantion to obtain the desired properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 12, reference is made to FIG. 1 of Yoo, reproduced below:

    PNG
    media_image1.png
    126
    376
    media_image1.png
    Greyscale


	Yoo further discloses that said second layer is composed of the same components as the first layer, and that the second layer includes a curable resin composition (paragraph [0040]). Such a disclosure is construed to obviate a second layer comprised of those components that make up the first layer in addition to a curable resin composition. Yoo further discloses that when said curable resin composition is included into the second layer, said layer may be a hot-melt type adhesive layer that exhibits pressure-sensitive adhesive properties when melted (paragraph [0040]).
Yoo further discloses that the first layer includes a polyisobutene resin selected from a homopolymer of an isobutylene monomer or a copolymer prepared by copolymerizing another monomer which can be polymerized with an isobutylene monomer (paragraph [0021]). Such a disclosure is construed to encompass, within its scope, a second layer comprised of at least polyisobutylene-containing polymer.
	Yoo further discloses that the encapsulating film encapsulates and protects various targets inclusive of an OLED (paragraph [0077]).
	Said first layer <12> is construed to meet the requisite barrier film, and said second layer <11> is construed to meet the requisite adhesive layer.
	Yoo does not explicitly disclose a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer.
	However, Sato discloses a composition having excellent adhesion, good transparency, and high reflective index such that it can be suitably used as a 
	Sato discloses that said composition is a curable resin composition containing a block copolymer having an isobutylene polymer block (paragraph [0007]). Sato further discloses that said block copolymer comprises a polysiloxane block (paragraph [0034]), which is construed to meet the requisite polyisobutylene-polysiloxane copolymer.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to replace the curable resin composition of Yoo with the composition formed from the reaction of the organopolysiloxane and curable resin of Sato. The motivation for doing so would have been that the composition of Sato has excellent adhesion, good transparency, and high reflective index such that it can be suitably used as a composition for encapsulating an optical semiconductor inclusive of an LED and an organic electroluminescent element.
	As to the specifically claimed “barrier film” and “barrier adhesive” recited by the claim, the prior art combination discloses a first layer and a second layer comprising a composition that exhibits adhesive properties, as cited above. The use of such a first layer as a “barrier layer” and a second layer comprising a composition as a “barrier adhesive” are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, it would have been obvious to combine Sato with Yoo to obtain the invention as specified by the instant claim.

Regarding instant claim 13, Yoo further discloses that the first layer comprises a resin component selected from polyamide-based resins, polyolefin-based resins, polyester-based resins, acrylate-based resins, and mixtures thereof (paragraph [0017]).

Regarding instant claim 16, Yoo further discloses that the film comprises a base disposed on one or both surfaces of the film, wherein the base is a release-treated base (paragraph [0076]), wherein such a disclosure in construed to be inclusive of a releasing substrate on the surface of the film having pressure sensitive adhesive properties.

Regarding instant claims 17-18, reference is made to FIG. 3 of Yoo, reproduced below:

    PNG
    media_image2.png
    280
    570
    media_image2.png
    Greyscale

	Yoo discloses an encapsulating film comprising a second layer <11> disposed on one surface of a first layer <12> (paragraph [0007]). 

Yoo further discloses that the first layer includes a polyisobutene resin selected from a homopolymer of an isobutylene monomer or a copolymer prepared by copolymerizing another monomer which can be polymerized with an isobutylene monomer (paragraph [0021]). Such a disclosure is construed to encompass, within its scope, a second layer comprised of at least polyisobutylene-containing polymer.
	Yoo further discloses that the encapsulating film encapsulates and protects various targets inclusive of electronic devices such as diodes and OLED (paragraph [0077]). In FIG. 3, reference number <23> represents such a diode having a barrier film <11> disposed thereon
	Said first layer <12> is construed to meet the requisite barrier film, and said second layer <11> is construed to meet the requisite adhesive layer.
	Yoo does not explicitly disclose a copolymeric additive comprising a polyisobutylene-polysiloxane copolymer.
	However, Sato discloses a composition having excellent adhesion, good transparency, and high reflective index such that it can be suitably used as a 
	Sato discloses that said composition is a curable resin composition containing a block copolymer having an isobutylene polymer block (paragraph [0007]). Sato further discloses that said block copolymer comprises a polysiloxane block (paragraph [0034]), which is construed to meet the requisite polyisobutylene-polysiloxane copolymer.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to replace the curable resin composition of Yoo with the composition formed from the reaction of the organopolysiloxane and curable resin of Sato. The motivation for doing so would have been that the composition of Sato has excellent adhesion, good transparency, and high reflective index such that it can be suitably used as a composition for encapsulating an optical semiconductor inclusive of an LED and an organic electroluminescent element.
	As to the specifically claimed “barrier film” and “barrier adhesive” recited by the claim, the prior art combination discloses a first layer and a second layer comprising a composition that exhibits adhesive properties, as cited above. The use of such a first layer as a “barrier layer” and a second layer comprising a composition as a “barrier adhesive” are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, it would have been obvious to combine Sato with Yoo to obtain the invention as specified by the instant claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Sato as applied to claim 1 above, and further in view of Hayashi (US Patent Application Publication No. US 2015/0056442 A1) (Hayashi).

Regarding instant claim 6, Yoo in view of Sato discloses an encapsulating film comprising a layer exhibiting adhesive properties, wherein said layer comprises a polyisobutylene-containing polymer, as cited above.
	Yoo in view of Sato does not explicitly disclose the viscosity average molecular weight of the polyisobutylene-containing polymer.
	However, Hayashi discloses a pressure-sensitive adhesive composition comprising a polyisobutylene having a viscosity average molecular weight of 500,000 or more and 3,000,000 or less (paragraphs [0034-0035]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Hayashi teaches that when the viscosity average molecular weight is within the above-described range, the cohesive force of the pressure-sensitive adhesive is improved (paragraph [0036]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use a polyisobutylene in the composition of Yoo in view of Sato having the viscosity average molecular weight prescribed by Hayashi. The motivation for doing so would have been to improve the cohesive force of the adhesive.
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Sato as applied to claim 12 above, and further in view of Padiyath et al. (US Patent Application Publication No. US 2004/0195967 A1) (Padiyath).

Regarding instant claims 14-15, Yoo in view of Sato discloses an encapsulating film comprising a first layer <12> that is construed to meet the requisite barrier film. Yoo further discloses that the first layer has a WVTR of 50 or 45 g/m2/day or less (paragraph [0014]).
	Yoo in view of Sato does not explicitly disclose the properties of the barrier film.
	However, Padiyath discloses a display or illuminating device comprising a moisture- or oxygen sensitive light source at least partially covered with a barrier assembly, wherein the light source is an organic light emitting device (claims 30 and 41). Said barrier assembly comprises a flexible visible light transmissive substrate having an oxygen transmission rate of less than 0.005 cc/m2/day at 23ºC and 90% RH (paragraph [0003]).
	Padiyath further discloses that the barrier assembly has a water vapor transmission rate (WVTR) less than about 0.005 g/m2/day 38ºC and 100% relative humidity (paragraph [0037]). While there is no disclosure in Padiyath that the WVTR is measured at 23ºC at 90% RH, absent evidence of criticality regarding how the WVTR is measured and given that the WVTR falls within the range presently claimed, it is the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the first layer of Yoo with the barrier assembly of Padiyath. The motivation for doing so would have been that such a barrier assembly provides for a low WVTR desired by Yoo while also providing superior oxygen-barrier properties that are beneficial for providing protection to moisture- or oxygen sensitive light sources such as OLEDs.
	Therefore, it would have been obvious to combine Padiyath with Yoo in view of Sato to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/12/2022